Appeal by the defen*343dant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered June 22, 2000, convicting him of attempted burglary in the second degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police officer was qualified to testify as an expert on the different types of burglar’s tools and on how those tools are used to carry out a burglary. The police officer had been involved in burglary investigations, had previously arrested people engaged in burglary activities, and had seized burglar’s tools on several occasions. Furthermore, since the different types of burglar’s tools and their uses are not within the common knowledge or experience of the average layperson, the Supreme Court properly admitted the expert testimony (see, People v Parker, 125 AD2d 340). Altman, J. P., S. Miller, Crane and Prudenti, JJ., concur.